Title: To George Washington from Colonel Christopher Greene, 10 October 1777
From: Greene, Christopher
To: Washington, George



May it please your Excellency
Bristol [Pa.] 10th October 1777

In compliance with your Excellencys Order recd By Express I have Directed Colonel Angell with his Regiment to join Genl Varnums Brigade with all possible dispach, my Regiment is now Crossing the Ferry I hope to reach the place Assign’d Tomorrow eveng Shall do all in my power to expedite the march. I am with the Greatest Respect Yr Excellency’s Most Obt Humble Servt

C. Greene

